DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 10/22/2020, have been received and made of record. In response to the most recent Office Action, dated 08/07/2020, claims 1, 11-13, 15, 20 and 21 have been amended.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests at least one strip with pellets having an electrically insulating substrate and electrically conductive pellets spaced apart, wherein the strip with pellets being attached on the inner surface of the wall, and being in contact with the inner surface of the wall. Claims 2-19 are dependent upon claim 1 therefore are also allowed. 

Regarding claim 20, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests at least one strip of pellets spaced apart from one another on a substrate, the strip with pellets being fastened on the inner surface of the wall, such that the strip with pellets is in contact with the inner surface of the wall. Claim 21 is dependent upon claim 20 therefore is also allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lambert (US 8462481) teaches a lightning protection system for an aircraft. Lambert is the closest prior art reference of record. Lambert teaches the inner and outer walls, the lightning traps and the pellets between the lightning traps. Lambert, however, differs from the current claims as Lambert teaches that the pellets are placed on the external surface and thus are not in contact with the inner surface of the wall.
Kaste (US 2017/0303376) teaches a fastener system for prevention triggered by a lightning strike. 
Cline (US 4237514) teaches a lighting diverter strip placed on the nose of an aircraft to protect from lightning strikes. 
Heeter (US 2008/0137259) teaches a lightning protection system for an aircraft comprising lightning trap fasteners placed on a wall. 
Amason (US 3416027) teaches a radome lightning protection system that comprises a strip of conductive buttons placed on the nose of the aircraft to divert lightning. 
Hall (US 2005/0041362) teaches a current diverter strip for the nose of an aircraft. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                                Supervisory Patent Examiner, Art Unit 2839